Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 and 9-18 are pending. Claims 6-8 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/28/2022 has been entered. 

Allowable Subject Matter
Claims 1-5 and 9-18 would be allowable over the prior art of record if rewritten to overcome the applicable objections and rejections set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art.

Claim Objections
As per claim 1, Applicant is urged to explain how the recited “at least one variable” in ll. 1 is the same or different than the recited “parameter” in ll. 14.

As per claims 13-14, they are objected to using the same rationale as for claim 1.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the steps of “capturing at least one measurement signal…” (hereinafter first limitation), “determining an energy consumption…” (hereinafter second limitation), “mathematically analyzing…” (hereinafter third limitation), “determining the at least one variable of the production data capture process or machine data capture process …” (hereinafter fourth limitation), and “wherein a parameter…” (hereinafter fifth limitation).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind (e.g. an observation, evaluation, judgment, opinion), then it falls within the “Mental Processes” grouping of abstract ideas. The second, third, fourth, and fifth limitations could all be construed as mental processes because they can all be performed in the human mind. For example, there could exist a table (see Table 1 below) that could be 
Table 1
Measurement Signal
Energy Consumption
Working Cycle
Duration of Working Cycle
Variable
Parameter
1
High
Long
50 seconds
Machine active
Machine not malfunctioning
0
Low
Short
5 seconds
Machine inactive
Machine stalled


As an aside, the third limitation could also be interpreted as a mathematical concept. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts (e.g. mathematical relationships, formulas, equations, or calculations), then it falls within the 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the first limitation merely amounts to sending/receiving data or collecting information which can be considered insignificant pre-solution generic computing functions/activity preceding the aforementioned judicial exceptions. When considered separately and in combination with the other limitations of the claim, the first limitation does not add significantly more to the aforementioned judicial exceptions. Accordingly, the first limitation does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, it should also be noted that the claim as a whole is directed to a method of determining (see for example the preamble to the claim) i.e. a mental process. Therefore, the claim as a whole is directed to an abstract idea without significantly more and is patent ineligible.

As per claim 2, it is dependent upon claim 1 and includes all the limitations of claim 1. Therefore claim 2 recites the same abstract ideas of claim 1. Claim 2 further defines the third limitation to include determining the working cycle by an autocorrelation analysis of the at least one measurement signal. Using the same rationale as claim 1 the autocorrelation analysis can be considered a mathematical concept. Therefore claim 2 also recites an abstract idea concept and is patent ineligible.

As per claim 3, it is dependent upon claim 1 and includes all the limitations of claim 1. Therefore claim 3 recites the same abstract ideas of claim 1. Claim 3 further defines the third limitation to include determining the working cycle by searching a recurring dominant frequency in the frequency spectrum of the at least one measurement signal. Using the same rationale as claim 1 the searching a dominant frequency can be considered a mathematical concept. Therefore claim 3 also recites an abstract idea concept and is patent ineligible.

As per claim 4, it is dependent upon claim 1 and includes all the limitations of claim 1. Therefore claim 4 recites the same abstract ideas of claim 1. Claim 4 further defines the third limitation to include determining the working cycle by searching for a characteristic recurring signal pattern in the at least one measurement signal. Using the same rationale as claim 1 the searching for a characteristic recurring signal pattern can be considered a mathematical concept. Therefore claim 4 also recites an abstract idea concept and is patent ineligible.

As per claim 5, it is dependent upon claim 1 and includes all the limitations of claim 1. Therefore claim 5 recites the same abstract ideas of claim 1. Claim 5 adds further limitations 

As per claim 9, it is dependent upon claim 1 and includes all the limitations of claim 1. Therefore claim 9 recites the same abstract ideas of claim 1. Claim 9 further adds a seventh limitation of determining a specific production process by comparing or autocorrelating the at least one measurement signal of the determined working cycle with a stored sample signal pattern. Using the same rationale as claim 1 the seventh limitation can be considered a mathematical concept. The step of comparing signals might also be construed as a mental process as well using the same rationale as claim 1. Therefore claim 9 also recites an abstract idea concept and is patent ineligible.


As per claim 10, it is dependent upon claim 1 and includes all the limitations of claim 1. Therefore claim 10 recites the same abstract ideas of claim 1. Claim 10 further adds an eighth limitation including determining a total energy consumption over time and a ninth limitation including optimizing the total energy consumption. Using the same rationale as claim 1 the eighth limitation can be considered a mathematical concept and a mental process and the ninth limitation can be construed as a mathematical concept. Therefore claim 10 also recites an abstract idea concept and is patent ineligible.


As per claim 11, it is dependent upon claim 1 and includes all the limitations of claim 1. Therefore claim 11 recites the same abstract ideas of claim 1. Claim 11 further defines the at least one measurement signal, the at least one cyclically operating consumer unit, and the third limitation. Further defining the at least one measurement signal and the at least one cyclically operating consumer unit does not affect the 35 U.S.C. 101 eligibility of the claim because they are considered to be non-functional descriptive material. The step of further defining the third limitation only changes the number of measurement signals being measured and using the same rationale as claim 1 can still be considered a mathematical concept. Therefore claim 11 also recites an abstract idea concept and is patent ineligible.

As per claim 12, it is dependent upon claim 1 and includes all the limitations of claim 1. Therefore claim 12 recites the same abstract ideas of claim 1. Claim 12 further defines the at least one cyclically operating consumer unit, and the eighth and ninth limitations. Further defining the at least one cyclically operating consumer unit does not affect the 35 U.S.C. 101 eligibility of the claim because it is considered to be non-functional descriptive material. The step of further defining the eighth and ninth limitations only changes the number of cyclically operating consumer units being used in the energy consumption totaling and optimization and using the same rationale as claim 1 can still be considered a mathematical concept. Therefore claim 12 also recites an abstract idea concept and is patent ineligible.


As per claim 13, it recites a method recited in the combination of claims 1, 5, and 9. Therefore claim 13 is rejected using the same rationale as claims 1, 5, and 9 and is patent ineligible.

As per claim 14, ll. 1-13 and 31-32 recite the same text as claim 1. Therefore, the limitations recited in ll. 1-13 and 31-32 are rejected using the same rationale as claim 1. Ll. 14-15 recite the same limitation as claim 4 and therefore the limitation recited in ll. 14-15 is rejected using the same rationale used to reject claim 4. Ll. 16-30 recite a tenth limitation (ll. 17-21), an eleventh limitation (ll. 22-25), and a twelfth limitation (ll. 26-30). Limitation ten includes a step of integrating a signal pattern which can be considered a mathematical concept using the same rationale found in claim 1 and a step of determining which can be considered a mental process using the same rationale found in claim 1. Limitation eleven includes a step of integrating a signal pattern which can be considered a mathematical concept using the same rationale found in claim 1 and a step of comparing which can be considered either a mathematical concept or a mental process using the same rationale found in claim 1. Limitation twelve includes a step of integrating a signal pattern which can be considered a mathematical concept using the same rationale found in claim 1 and a step of determining which can be considered a mental process using the same rationale found in claim 1. Accordingly claim 14 is patent ineligible.

As per claim 15, it is dependent upon claim 1 and includes all the limitations of claim 1. Therefore claim 15 recites the same abstract ideas of claim 1. Claim 15 further defines the at least one cyclically operating consumer unit. Further defining the at least one cyclically operating consumer unit does not affect the 35 U.S.C. 101 eligibility of the claim because it is considered to be non-functional descriptive material. Therefore claim 15 also recites an abstract idea concept and is patent ineligible.

As per claim 16, it is dependent upon claim 1 and includes all the limitations of claim 1. Therefore claim 16 recites the same abstract ideas of claim 1. Claim 16 further defines the production process. Further defining the production process does not affect the 35 U.S.C. 101 eligibility of the claim because it is considered to be non-functional descriptive material. Therefore claim 16 also recites an abstract idea concept and is patent ineligible.

As per claim 17, it is dependent upon claim 1 and includes all the limitations of claim 1. Therefore claim 17 recites the same abstract ideas of claim 1. Claim 17 further defines the how the at least one measurement signal is captured. Further defining how the at least one measurement signal is captured does not affect the 35 U.S.C. 101 eligibility of the claim because it is considered to be non-functional descriptive material. Therefore claim 17 also recites an abstract idea concept and is patent ineligible.


As per claim 18, it is dependent upon claim 1 and includes all the limitations of claim 1. Therefore claim 18 recites the same abstract ideas of claim 1. Claim 18 further defines the at least one sensor. Further defining the at least one sensor does not affect the 35 U.S.C. 101 eligibility of the claim because it is considered to be non-functional descriptive material. Therefore claim 18 also recites an abstract idea concept and is patent ineligible. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

In the Remarks on pg. 9, Applicant alleges that the instant claims recite the positive act of changing a parameter of the at least one cyclically operated consumer unit of a production process based on the results of the abstract idea which Applicant believes is a specialized operation that integrates the abstract idea into a practical application. 

The examiner respectfully disagrees. Applicant’s attempt to show a specialized operation of the abstract idea does not change the examiner’s conclusion that the claims are directed to patent ineligible subject matter. An abstract idea does not become non-abstract by limiting the invention to a “specialized” operation. Furthermore, the consumer unit does not actually operate utilizing the changed parameter in the claim. Rather only a parameter itself is changed. As explained in the rejection above, the parameter could simply be some aspect of the consumer unit represented by some subjective label (e.g. not malfunctioning etc.) which describes the state of the consumer unit. Therefore for at least the reasons stated above, Applicant’s arguments are not persuasive and the rejections are maintained.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 


 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 28, 2022